     Case: 1:18-cr-00109-TSB Doc #: 161 Filed: 08/27/20 Page: 1 of 9 PAGEID #: 822




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

UNITED STATES OF AMERICA,                                :   Case No. 1:18-cr-00109-008
                                                         :
                                      Plaintiff,         :   (Judge Timothy S. Black)
                                                         :
        -vs-                                             :
                                                         :
ROMAN IAKOVLEV,                                          :
                                                         :
                                      Defendant.         :

______________________________________________________________________________

                           SENTENCING MEMORANDUM
______________________________________________________________________________

        Defendant, Roman Iakovlev (“Defendant”), through counsel, respectfully offers this

Sentencing Memorandum in response to the Final Presentence Report (“PSR”) submitted by the

United States Probation Office (“Probation”).


I.      FACTS AND PROCEDURAL HISTORY

        The facts and the procedural history of this case are thoroughly and accurately detailed in

the final PSR prepared by probation. For that reason, counsel will not fully restate the facts and

procedural history herein; rather, counsel will refer to the facts and procedural history as

needed. Probation filed its final PSR on July 27, 2020. With the initial PSR, counsel was given an

opportunity to address clerical and factual issues, as well as raise objections to the PSR. Any

objections were addressed by probation, and there are no issues and/or objections left

unresolved. However, notwithstanding this, Defendant did reserve the right to argue for a

                                                   -1-
      Case: 1:18-cr-00109-TSB Doc #: 161 Filed: 08/27/20 Page: 2 of 9 PAGEID #: 823




below-guideline sentence due to his minimal role in the conspiracy which is the subject of the

Indictment against him and others. The Defendant now submits his Sentencing Memorandum in

support of a sentence below the recommended guideline range.


II.        THE STATUTORY PURPOSES OF SENTENCING: "SUFFICIENT BUT NOT GREATER THAN
           NECESSARY"

           This Court is better aware than defendant’s undersigned counsel of the relevant legal

aspects of sentencing. Rather than waste the Court's time in reanalyzing the numerous cases

regarding sentencing, suffice it to say that sentencing is at the discretion of the Court. 18 U.S.C.

§3553(a) specifies the factors to be considered in imposing a sentence. Distilled down, this

exercise calls for an evaluation of the seriousness of the offense, the likelihood of recidivism and

the resulting necessary degree of punishment. The sentencing determination “involves an

exercise in judgment, not a mathematical proof.” 1 In this case, Probation has concluded that

Defendant’s proper Guideline Total Offense Level is 22 and a Criminal History Category I. The

corresponding sentencing range is 41 to 51 months of incarceration. Notably, Probation has not

made a recommendation to this Court, only specifying the Guideline range. Defendant takes no

issue with the PSR or the Guideline calculation. However, Defendant would like to point out that

his role in this conspiracy, with which it is believed the Court is well familiar, details a very

minimal participation. As a matter of fact, if the Court looks to the Statement of Facts attached

to the Plea Agreement, it is very easy to determine the nature and extent of this Defendant's

involvement in the conspiracy.              Again, distilled down, his involvement entailed the actual


1
    United States v. Grossman, 513 F. 3d 592, 596 (6th Cir. 2008).
                                                          -2-
       Case: 1:18-cr-00109-TSB Doc #: 161 Filed: 08/27/20 Page: 3 of 9 PAGEID #: 824




unloading of boxes and property at the warehouse in Charlotte, North Carolina, that he

managed; and then advising the executive offices in Florida as to the total number of cubic feet

that the unloaded property occupied. Nothing more. This Defendant had nothing to do with the

pricing that was issued to the various customers of the moving enterprises, nor did this

Defendant have any contact whatsoever with these customers as far as refusing to return

property or refusing to give any type of refund. Simply put, Defendant simply notified his

superiors as to the total amount of cubic feet that the property had taken up in the warehouse.

It would be disingenuous for this Defendant to argue that he was not aware that the company

was, in fact, overcharging its customers. In hindsight, Defendant recognizes that he certainly

should have done something about it. For this he is very sorry.


III.      NATURE AND CIRCUMSTANCES OF THE OFFENSE

          As mentioned, the PSR sets forth the nature and circumstances of the offense as set forth

in the Indictment. This Defendant takes no issue with probation's analysis. However, this

Defendant would like to highlight the fact that he did not even move to the United States until

January 2015, long after any criminal enterprise had been entered into by the various co-

defendants. When he did move to the United States from Volgograd, Russia, the only people

that Defendant knew were others who had immigrated from Russia to the United States. This

includes his sister and her family who are located in Charlotte, North Carolina. However, he also

knew an individual by the name of Andre Shuklin, who is a co-defendant in this case. Mr. Shuklin

offered Defendant a job, and he readily accepted. At the time, his English was very, very limited.



                                                -3-
      Case: 1:18-cr-00109-TSB Doc #: 161 Filed: 08/27/20 Page: 4 of 9 PAGEID #: 825




         Defendant is in no way attempting to avoid responsibility for his criminal conduct. As

mentioned in the Plea Agreement itself, Defendant acknowledged that he knew that unlawful

activities were taking place, and he assisted in those unlawful activities that were primarily

perpetrated by other co-defendants. The fact that he went along with those criminal activities is

no excuse. However, again, it is highlighted to the Court that his actual involvement in anything

that had to do with the moving enterprises was extremely limited. It is requested by Defendant

that the Court take this into consideration in fashioning a sentence that is "sufficient but not

greater than necessary" to punish him for his involvement.


IV.      CHARACTER OF THE DEFENDANT

         Defendant is now 33 years old and has always been a non-violent, law-abiding citizen. He

has no criminal history whatsoever. Defendant entered the United States in January 2015, after

he won a "green card lottery" in Russia. Defendant had visited his sister in the United States and

enjoyed his time here and realized that it truly is the land of opportunity. Having grown up in

Russia, he sought the freedom and entrepreneurship that was afforded to all of those in the

United States.

         Defendant was very fortunate in being raised in an upper middle-class family in Russia.

His parents have always been very attentive and supportive to him, and he certainly has no

complaints about his childhood or the manner in which he grew up. As a young man, Defendant

was a professional soccer player. He was invited to play for the Russian Olympic team at a very

young age. Unfortunately, while training he suffered a debilitating and career-ending knee

injury. It was then he began to focus on academics. He obtained a law degree from Volgograd
                                               -4-
      Case: 1:18-cr-00109-TSB Doc #: 161 Filed: 08/27/20 Page: 5 of 9 PAGEID #: 826




State University in 2009. He was employed as a lawyer in Russia prior to entering the United

States. Primarily, he worked as a bailiff for the Russian government. Obviously, coming to the

United States and working as a "helper" for a moving company and unloading moving vans was a

bit of step down from being an attorney, but he relished his new opportunities in the United

States.


V.         THE RECOMMENDED GUIDELINE IS MORE THAN NECESSARY TO ACHIEVE THE
           NECESSARY DEGREE OF PUNISHMENT

           The sentencing Court is required to “impose a sentence sufficient, but not greater than

necessary to comply with the purposes” of 18 U.S.C. §3553(a). 2 In addition to confinement,

Probation has recommended that Defendant be placed on supervised release for a term of five

years. 3 It is believed that a period of supervised release is not particularly realistic and is,

essentially, a moot point. Since Defendant is not a citizen of the United States, although here

legally, a conviction for an offense such as this will undoubtedly lead to deportation by

Immigrations and Customs Enforcement. This presents two issues that Defendant would like the

Court to consider: First, that being barred from the country that he has longed to reside in for

many years and never being allowed to come back is very severe punishment for him. He

recognizes that the damage caused by members of the Moving Enterprises was also devastating

and for that he is truly sorry. Second, from a practical standpoint, it is likely that Defendant will

be held by Immigrations and Custom Enforcement for a substantial period of time after any

sentence imposed by this Court is completed. Unfortunately, counsel cannot site this Court to


2
    Grossman, supra, 513 F. 3d at 594.
                                                -5-
      Case: 1:18-cr-00109-TSB Doc #: 161 Filed: 08/27/20 Page: 6 of 9 PAGEID #: 827




any particular circumstances, where studies that have been done by the government but from

past experience it is well-known that often times immigrants remain in the custody of the

marshal's office for a substantial period of time after completion of a sentence imposed by a

sentencing court for their wrongful conduct. This is one of the many reasons why Defendant will

be requesting that this Court impose a sentence of "time served." Regardless of the sentence

ultimately imposed, Defendant agrees to these and any other conditions that may be imposed.

           The recommended term of incarceration is more than is necessary to sufficiently punish

Defendant and ensure that he never engages in such conduct ever again. Defendant has already

suffered and will to continue to suffer significant repercussions in his personal and professional

life. Defendant's wife and daughter had only been in the United States for 12 days before he

was arrested on this particular charge. He has been incarcerated since July 31, 2018. He has not

seen his daughter at all, although he does communicate with her frequently. The sadness and

remorse he feels because of this is beyond description.

           Before this case, Defendant had never been in any type of trouble, legal or otherwise.

Given this, coupled with his decision to plead guilty to the crimes as set forth in the Indictment

leads one to conclude that it is highly unlikely that he would ever reoffend. He recognizes the

wrongful conduct, and he was one of the very first, if not the first, in this Indictment to step

forward and accept responsibility for his actions. This certainly mitigates in Defendant's favor.




3
    PSR at p. 22.
                                                -6-
   Case: 1:18-cr-00109-TSB Doc #: 161 Filed: 08/27/20 Page: 7 of 9 PAGEID #: 828




VI.   A SENTENCE BELOW THE RECOMMENDED SENTENCE WOULD ADEQUATELY DETER THIS
TYPE OF CONDUCT AND PROTECT THE PUBLIC

§3553(a) is specifically concerned with the deterrence effect of a sentence, as well as the

protection such sanctions offer to the public. In this case, since Defendant will undoubtedly be

deported back to Russia, it is a virtual certainty that this country will never see him engaged in

any type of criminal behavior again. It is also highly likely that his original home, Russia, will not

see any type of criminal behavior. Moreover, if one of the concerns of the Court pursuant to

§3553 is protection of the public, it is respectfully suggested that deportation from the United

States will certainly protect all U.S. citizens. In this instance, since Defendant will be suffering,

and has already suffered, numerous ancillary consequences to his behavior, it is requested that a

deviation from the guidelines be imposed by this Court.


VII.   LETTERS OF SUPPORT

       Letters in support of Defendant have been written and submitted directly to the Court in

camera by people who are able to offer insight into Defendant. It is noteworthy that the

majority of letters come from Defendant's friends from Russia, whose language is somewhat

limited. Nevertheless, the statements contained in all of those letters are very heartfelt and

sincere. The Court will also receive documentation as to Defendant's academic achievements

while growing up. From a personal standpoint, counsel for Defendant would advise the Court

that he has never had a client that was so cooperative, so remorseful, and so willing to do

whatever he could to make things right. Counsel believes this is extremely important.




                                                -7-
      Case: 1:18-cr-00109-TSB Doc #: 161 Filed: 08/27/20 Page: 8 of 9 PAGEID #: 829




VIII.      MITIGATION SUMMARY

           Defendant highlights several mitigating factors:

           1.      Defendant is 33 years old and has no prior convictions;

           2.      Defendant has in no way minimized his culpability and has fully accepted his

                   responsibility in this matter;

           3.      Defendant has come forward and cooperated in every way he is able; and,

           4.      Regardless of the sentence ordered, Defendant has the strong support of family

                   and friends, which will help him in fulfilling any and all Orders of the Court in

                   relocating to his native Russia.


IX.        CONCLUSION

           Probation has concluded that the Guidelines provide an advisory range of 41 to 51

months in custody. In consideration of the foregoing and especially the advisory nature of the

Guidelines pursuant to United States v. Booker 4, Defendant respectfully requests a downward

departure to a Guideline range below that recommended by probation. Such a sentence would

be sufficient to reflect the seriousness of his offense, would promote respect for the law, and

would provide appropriate punishment. 5 For these reasons, his sentence of "time served" is

believed to be the appropriate sentence.




4
    125 S.Ct. 738.
5
    18 U.S.C. §3553(a)(2)(A).
                                                      -8-
   Case: 1:18-cr-00109-TSB Doc #: 161 Filed: 08/27/20 Page: 9 of 9 PAGEID #: 830




       Given the foregoing, Defendant respectfully moves the Court to depart downward from

the range submitted in the PSR and sentence him as set forth herein.

                                                     Respectfully submitted,

                                                      Edward J. McTigue
                                                                            Digitally signed by Edward J. McTigue
                                                                            DN: cn=Edward J. McTigue, o=Attorney at Law, ou, email=ejmctigue@cincilaw.net,
                                                                            c=US
                                                                            Date: 2020.08.27 10:56:40 -04'00'




                                                     Edward J. McTigue (0002077)
                                                     Attorney for Defendant
                                                     810 Sycamore Street, Sixth Floor
                                                     Cincinnati, Ohio 45202
                                                     Telephone: (513) 338-5611
                                                     Facsimile: (513) 241-1572
                                                     Email: ejmctigue@cincilaw.net




                                     CERTIFICATE OF SERVICE

       I hereby certify that, on August 27, 2020, I electronically filed the forgoing with the Clerk
of the United States District Court using the CM/ECF system, which will notify the attorneys of
record of such filing.


                                                      Edward J. McTigue
                                                                             Digitally signed by Edward J. McTigue
                                                                             DN: cn=Edward J. McTigue, o=Attorney at Law, ou,
                                                                             email=ejmctigue@cincilaw.net, c=US
                                                                             Date: 2020.08.27 10:57:04 -04'00'



                                                     Edward J. McTigue (0002077)




                                               -9-
